Title: To Benjamin Franklin from Antoine Salvator, 16 June 1778: résumé
From: Salvator, Antoine
To: Franklin, Benjamin


<Cadiz, June 16, 1778, in French: The fleet that left Havana on February 8 has not yet arrived, and such a delay is unheard of. No one knows where the ships are, though we are assured without proof that we shall see them before the end of the month. If they had encountered a storm they would not all have been lost, and survivors would have spread the news. A letter from Havana raises suspicion and fear; it tells of a brigantine that sailed with the fleet as far as the Bahama channel and, two days after parting company, saw eight English ships of the line. One of them gave her chase, but she escaped to Curaçao and sent the news to Havana. She was chased as an American, it was thought at the time; but ships arriving from Havana report no storm, and worry grows. An English squadron would scarcely have been on the same course as the fleet without designs on it. Our ships, it will soon be thought, are either at Jamaica or at the bottom of the sea.>
